DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicant’s Drawings Amendment of that was received on 03/07/2022 to properly designate second cover portion 113 in Fig. 2B is persuasive. The drawing objection cited in the last office action (mailed on 01/06/2022) is withdrawn.

Response to Applicants AFCP2 Amendments and Remarks
The previously indicated allowance of claims 17-20 from the last office action (mailed on 01/06/2022) are maintained.
	Independent claim 17 (in the claim Amendments filed on 10/12/2021) is persuasive due to the limitation of objected claim 5 and all of the necessary limitations of base claim 1. Claim 17, as amended, defines the limitation structure of a range of the ratio of the length of an exposed portion of an exposed connection electrode of the first connection electrode and the second connection electrode to the diameter of the connection electrode.
Independent claim 19 (in the claim Amendments filed on 10/12/2021) is persuasive due to the limitation of objected claim 5 and all of the necessary limitations of base claim 1. Claim 19, as amended, defines the limitation structure of a range of the ratio of the length of an exposed portion of an exposed connection electrode of the first connection electrode and the second connection electrode to the diameter of the connection electrode.
Applicant's AFCP2 Claim Amendments, filed on 03/07/2022, with respect to the 103 rejection of independent claim 1 is persuasive due to rolling-up and incorporating the limitation of objective claim 5. The limitation of claim 5 defines the limitation structure of a range of the ratio of the length of an exposed portion of an exposed connection electrode of the first connection electrode and the second connection electrode to the diameter of the connection electrode. The rejection of claim 1 and the rejection and objection of the dependent claims base on claim 1 cited in the last Office Action (mailed on 01/06/2022) are withdrawn.
Applicant's AFCP2 Claim Amendments, filed on 03/07/2022, with respect to the 103 rejection of independent claim 15 is persuasive due to rolling-up and incorporating the limitation of objective claim 16. The limitation of claim 16 defines the limitation structure of a range of the ratio of the width direction of an exposed portion of an exposed connection electrode among the first, second, third and fourth connection electrodes to dimension in the width direction of the entire exposed connection electrode. The rejection of claim 15 cited in the last Office Action (mailed on 01/06/2022) is withdrawn.
New claim 21, in Applicant's AFCP2 Claim Amendments, filed on 03/07/2022, has been fully considered and is persuasive due to the limitation of objected claim 10 and all of the necessary limitations of base claim 1 and dependent claim 18. Claim 10 defines the limitation structure of a range of the ratio of the length of an exposed portion of an exposed connection electrode of the third connection electrode and the fourth connection electrode to the diameter of the connection electrode.
New claim 32, in Applicant's AFCP2 Claim Amendments, filed on 03/07/2022, has been fully considered and is persuasive due to the limitation of objected claim 14 and all of the necessary limitations of base claim 1. Claim 14 defines the limitation structure of each of the first and second internal electrodes has a T-shaped form disposed in point-symmetry with each other, and where the first and fourth connection electrodes penetrate a region in which the second internal electrode is not disposed, and where the second and third connection electrodes penetrate a region in which the first internal electrode is not disposed.

Allowable Subject Matter
Claims 1-4, 6-15, and 17-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a multilayer ceramic capacitor, comprising …wherein a ratio, d1/D, of a length, d1, of an exposed portion of an exposed connection electrode of the first connection electrode and the second connection electrode to a diameter, D, of the connection electrode is within a range of 0.1 to 0.9, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2-4 and 6-14 are allowed.
Regarding independent claim 15, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a multilayer ceramic capacitor, comprising …wherein a ratio, d1/D, of a length, d1, of an exposed portion of an exposed connection electrode of the first connection electrode and the second connection electrode to a diameter, D, of the connection electrode is within a range of 0.1 to 0.9, as recited in combination in independent claim 15. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 15, it is believed to render the claim individually patentable.
Regarding independent claim 17, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a multilayer ceramic capacitor, comprising: …wherein a ratio, d1/D, of a length, d1, of an exposed portion of an exposed connection electrode of the first connection electrode and the second connection electrode to a diameter, D, of the connection electrode is within a range of 0.1 to 0.9, as recited in combination in independent claim 17. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 17, it is believed to render the claim individually patentable the claim respectively dependent thereto patentable over the prior art of record. Therefore, claim 18 is allowed.
Regarding independent claim 19, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a multilayer ceramic capacitor, comprising: …wherein a ratio, d1/D, of a length, d1, of an exposed portion of an exposed connection electrode of the first connection electrode and the second connection electrode to a diameter, D, of the connection electrode is within a range of 0.1 to 0.9, as recited in combination in independent claim 19. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 19, it is believed to render the claim individually patentable the claim respectively dependent thereto patentable over the prior art of record. Therefore, claim 20 is allowed.
Regarding independent claim 21, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a multilayer ceramic capacitor, comprising …wherein a ratio, d3/D, of a length, d3, of an exposed portion of an exposed connection electrode of the third connection electrode and the fourth connection electrode to a diameter, D, of the connection electrode is within a range of 0.1 to 0.9, as recited in combination in independent claim 21. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 21, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 22-31 are allowed.
Regarding independent claim 32, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a multilayer ceramic capacitor, comprising …wherein each of the first and second internal electrodes has a T-shaped form, and the first and second internal electrodes are disposed in point-symmetry with each other, wherein the first and fourth connection electrodes penetrate a region in which the second internal electrode is not disposed, and wherein the second and third connection electrodes penetrate a region in which the first internal electrode is not disposed, as recited in combination in independent claim 32. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 32, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 33-38 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847